DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                 
                                          Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5-6, 9, 11 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rl et al. (US 2013/0067952) in view of Hirano et al. (JP2006/125772, see attachment). 
In regards to claim 1, Rl discloses a system (10, a cooling system; Fig. 1) for providing a cooling refrigerant (refer to par. 17, wherein nitrogen, hydrogen, or neon may be used as a coolant in cooling circuit 14) to a load (superconducting device 12 is being considered as load), the system comprising: a closed loop primary refrigeration system (14, coolant circuit) comprising a compressor (18) taking in the (via line 52) and discharging the refrigerant at a high pressure (refer to par. 36); 
         an expansion valve (pressure adjustment valve 56 is being considered as expansion valve) receiving the refrigerant at the high pressure from the compressor (18) and discharging the refrigerant at the low pressure to an insulated enclosure (16, vacuum insulation), (refer to par. 36), the insulated enclosure comprising an inlet (refer to annotated Fig. below for enclosure inlet) receiving the refrigerant from the expansion valve (56) and an outlet (refer to annotated Fig. below for enclosure outlet) returning the refrigerant at the low pressure to the compressor (refer to Fig. 1); 
         at least one heat exchanger (28, 38, 39) within the insulated enclosure (16) receiving the refrigerant at the low pressure and cooling the refrigerant using a secondary refrigeration system (26, a cooling device) in heat exchange relationship with the refrigerant (refer to Fig. 1); a supply line (48) delivering the refrigerant at the low pressure to the load (12) and a return line (50) returning the refrigerant from the load (12) to the primary refrigeration system (14); 
         the secondary refrigeration system (26), wherein the secondary refrigeration system comprises at least one secondary cryogenic refrigerator (30/32, GM refrigerator which is type of cryogenic refrigerator); and a system control unit (a controller, refer to par. 23) controlling operation of at least one of the primary refrigeration system (14) and the secondary refrigeration system (26), (refer to par. 23).  
to provide a variable refrigeration capacity to the load based on at least one of: a pressure of the primary refrigerant delivered to the load, and at least one temperature of the load.  
         Hirano teaches cryogenic refrigerator for cooling a superconducting magnet (refer to Fig. 1) wherein a system control unit (54) controlling operation of at least one of the primary refrigeration system (31, system of JT refrigerator) and the secondary refrigeration system (21, system of a refrigerator unit) to provide a variable refrigeration capacity (refer to par. 65, wherein variation range of the refrigerating capacity) to a load (corresponding to pot Ph storing liquid helium for cooling and maintaining a cooled body; Fig. 1) based on at least one of: a pressure of the primary refrigerant delivered to the load, and at least one temperature of the load (refer to par. 14, the control means 54 controls the operating frequencies of the low-stage and high-stage compressors 4 and 8 according to the load characteristics of the cooled object detected by the cooling load detection means).
         It would have been obvious to one having ordinary skill in the art at the time the invention was made, to configure a system control unit controlling operation of at least one of the primary refrigeration system and the secondary refrigeration system such that to provide a variable refrigeration capacity to the load based on at least one temperature of the load as taught by Hirano as part of the system control unit of Rl to provide good load performance (refer to par. 69).


    PNG
    media_image1.png
    518
    833
    media_image1.png
    Greyscale

In regards to claim 4, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rl as modified discloses the system control unit controlling at least one of a high pressure, a low pressure and a pressure differential of the primary compressor (18), (refer to par. 44, wherein compressor or flow generator 18 is adjusted by the pressure adjustment valve 56; The low-temperature fluid is then supplied to the heating heat exchanger 40).  
In regards to claim 5, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rl as modified discloses the system control unit controlling a heat source (heating device 28 is being considered as heat source) to supply heat to be delivered to the primary refrigerant (refer to par. 28, wherein heating device 28 for heating the coolant flowing through the superconducting device 12) or controlling a heat source to supply heat to be delivered to the secondary refrigerant.  
In regards to claim 6, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rl as modified discloses wherein the expansion unit (56) comprises an adjustable throttle (pressure adjuster), the system control unit controlling operation of the adjustable throttle (refer to par. 36, wherein the pressure may be lowered to the preset pressure by controlling the valve lift of the pressure adjustment valve 56).  
In regards to claim 9, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rl as modified discloses the system control unit controlling a set point temperature (refer to par. 23, wherein a range of temperature between 10K and 100K) of the secondary refrigeration system (26) or controlling a speed of a secondary compressor of the secondary refrigeration system (refer to par. 23, wherein first cooler 30 and the second cooler 32 are controlled by a controller to cool the respective cooling stages to a desired cooling temperature selected from a range between, for example, 10K and 100K).  
In regards to claim 11, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rl as modified discloses the system control unit controlling flow of at least a portion of the primary refrigerant (i.e. coolant of cooling system 14) to warm (via heating device 28) at least a portion of the load (12), (refer to par. 28, wherein heating device 28 for heating the coolant flowing through the superconducting device 12) or controlling flow of at least a portion of the secondary refrigerant to warm at least a portion of the load.  
In regards to claim 13, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the load is within the insulated enclosure.
         Hirano teaches cryogenic refrigerator for cooling a superconducting magnet (refer to Fig. 1) wherein the load (corresponding to pot Ph; Fig. 1) is within an insulated enclosure (corresponding to a vacuum dewar D; Fig. 1).
         One ordinary skilled in the art at the time of invention would recognize that in the case of a smaller system compartment modifying the arrangement of Rl to have the load 12 of Rl to be within the insulated enclosure (28) would save space. 
         Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the system of Rl to have the load is within the insulated enclosure in order to save space. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.
In regards to claim 14, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rl as modified discloses wherein the load comprises at least one of. a semiconductor substrate, a fluid stream for cryogenic separation, a gas to be liquefied, a biological sample, a chemical process, material property analysis equipment, a water vapor trap, an article in a manufacturing process, an imaging device, a subatomic particle detector, a photonic detector, chemical analysis equipment, a superconducting cable, and a superconducting device (12).  

Claims 2, 7-8, 10 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rl et al. (US 2013/0067952) in view of Hirano et al. (JP2006/125772, see attachment), further in view of Apparao et al. (US 2004/0129015).
In regards to claim 2, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose the limitations of claim 2.      
        Apparao teaches gas chilling system (refer to Fig. 1) wherein a system control unit controlling operation of the secondary refrigeration system (corresponding a refrigeration system 112 or 110; Fig. 1) to avoid either undercooling of a load or overcooling of the load (corresponding to one of components in system such as compressor or load 158), (refer to par. 111, wherein to prevent a freeze-out or boiling condition), based on 
         (i) a measured pressure or a measured temperature of the primary refrigerant returned from the load that is cooled by the primary refrigerant  (refer to pars. 110-111, wherein the cooling fluid will not freeze or boil by measuring temperature of the low-pressure gas leaving the heat exchanger 166 which is returning from the load 158) or 
         (ii) a measured pressure or a measured temperature of the primary refrigerant entering the load that is cooled by the primary refrigerant.  
         It would have been obvious to one having ordinary skill in the art at the time the invention was made, to configure a system control unit controlling operation of the secondary refrigeration system to avoid either undercooling of the load based on a measured temperature of the primary refrigerant returned from the load that is cooled by  (refer to par. 111).
In regards to claim 7, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose the system control unit controlling flow of the primary refrigerant to bypass at least a portion of the at least one heat exchanger or at least a portion of the primary refrigeration system. 
        Apparao teaches gas chilling system (refer to Fig. 1) wherein a system control unit controlling flow of the primary refrigerant to bypass at least a portion of the at least one heat exchanger or at least a portion of the primary refrigeration system (refer to par. 104, wherein the high-pressure gas may connect to the gas supply line 142 between the refrigeration process 122 and the customer-installed external heat load heat exchanger 158 to bypass the refrigeration process). 
         It would have been obvious to one having ordinary skill in the art at the time the invention was made, to configure a system control unit controlling flow of the primary refrigerant to bypass at least a portion of the at least one heat exchanger or at least a portion of the primary refrigeration system as taught by Apparao as part of the system control unit of Rl such that whenever the high-pressure gas exits heat exchanger above a predetermined temperature, thus prevents system failure (refer to par. 104).
In regards to claim 8, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose the system control unit controlling a rate of flow of the primary refrigerant or controlling a rate of flow of the secondary refrigerant.  
or controlling a rate of flow of the secondary refrigerant (refer to par. 61, wherein flow metering devices, such as a capillary tubes, orifices, proportional valves with feedback, or any restrictive elements that control flow).
         It would have been obvious to one having ordinary skill in the art at the time the invention was made, to configure a system control unit controlling a rate of flow of the primary refrigerant or controlling a rate of flow of the secondary refrigerant as taught by Apparao as part of the system control unit of Rl to ensures a certain desired pressure at the suction side of the compressor to be maintained (refer to par. 61).
In regards to claim 10, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose a system control unit controlling flow of the secondary refrigerant to bypass at least a portion of the secondary refrigeration system. 
        Apparao teaches gas chilling system wherein the system control unit controlling flow of the secondary refrigerant to bypass at least a portion of the secondary refrigeration system (refer to par. 104, wherein the high-pressure gas may connect to the gas supply line 142 between the refrigeration process 122 and the customer-installed external heat load heat exchanger 158 to bypass the refrigeration process).
        It would have been obvious to one having ordinary skill in the art at the time the invention was made, to configure a system control unit controlling flow of the secondary refrigerant to bypass at least a portion of the secondary refrigeration system as taught (refer to par. 104).
In regards to claim 15, Rl as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the secondary refrigeration system comprises a mixed gas refrigeration system.  
        Apparao teaches gas chilling system wherein the secondary refrigeration system (corresponding to primary refrigeration system 112) comprises a mixed gas refrigeration system (refer to par. 48, wherein the primary refrigeration system uses a nonflammable, chlorine-free, nontoxic, mixed-refrigerant blend).
        It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the secondary refrigeration system to have a mixed gas refrigeration system as taught by Apparao as part of the system Rl because such mixed gas is suitable for use with an ultra-low temperature throttle-cycle refrigeration system or process of various configurations (refer to par. 65).
                                           Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.     



                                  
                                                        Response to Arguments
The objections to the drawing, and the rejections under 35 U.S.C. 112, 2nd paragraph have been withdrawn in light of the amendments.
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
Applicant argued on page 5 that: independent claim 1 is not shown or suggested by the combination of Ri and Hirano. In particular, neither reference shows or suggests a system control unit controlling operation of at least one of the primary refrigeration system and the secondary refrigeration system to provide a variable refrigeration capacity to the load based on at least one of: a pressure of the primary refrigerant delivered to the load, and at least one temperature of the load.

In response: it is noted that: Hirano teaches a system control unit (54) controlling operation of at least one of the primary refrigeration system (31, system of JT refrigerator) and the secondary refrigeration system (21, system of a refrigerator unit) to provide a variable refrigeration capacity (refer to par. 65, wherein variation range of the refrigerating capacity) to a load (corresponding to pot Ph storing liquid helium for cooling and maintaining a cooled body; Fig. 1) based on at least one of: a pressure of the primary refrigerant delivered to the load, and at least one temperature of the load (refer to par. 14, the control means 54 controls the operating frequencies of the low-stage and high-stage compressors 4 and 8 according to the load characteristics of the cooled object detected by the cooling load detection means). Further, in pars. 25 and 28 state that the cooling load detection means includes such as the liquid level of the liquid refrigerant stored in the refrigerant tank (Ph), the pressure in the refrigerant tank (Ph) and the temperatures in refrigerant tank (Ph) being detected. Therefore, Ri in view of Hirano meet all the claim limitations of claim 1.
Applicant argued on page 6 that: Hirano indicates that the "cooling load detection means" is constructed of three liquid level sensors that detect the level of liquid helium in a liquid helium pot. Hirano does not indicate that the "cooling load detection means" detects a pressure of a primary refrigerant delivered to the load or the temperature of the load. 

In response: it is noted that in pars. 25 and 28 clearly define that the cooling load detection means includes, as the load characteristics of the cooled object, the liquid level of the liquid refrigerant stored in the refrigerant tank (Ph), the pressure in the refrigerant tank (Ph), the refrigerant tank (at least one of the temperatures in Ph) shall be detected. Therefore, the cooling load detection means includes the refrigerant tank (at least one of the temperatures in Ph) being detected, and meeting the limitations of the control unit 54 controlling operation of at least one of the primary refrigeration system 31 and the secondary refrigeration system 21 to provide a variable refrigeration capacity to the load (Pot PH) based on at least one of: a pressure of the primary refrigerant delivered to the load, and at least one temperature of the load (temperatures in Ph).
In regards to dependent claims 2, 4-5, 7-11 and 13-15, there is no specific argument is presented for the limitation of claims 2, 4-5, 7-11 and 13-15, hence, has already addressed in all of the above examiner's responses.

                                                     Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


  /M.T/ Examiner, Art Unit 3763                                                                                                                                                                                                       /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763